MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his discharge by writ of habeas corpus, alleging that the cumulation of sentences which he is serving is defective.
The facts were developed by the Honorable W. T. McDonald, Judge of the 85th Judicial District, and the writ was made returnable to this court in accordance'with Article 119, V.A.C.C.P.
From the records forwarded to this court, the following appears.
On July 8, 1948, the relator was found guilty of a felony in Cause No. 4723-BA in the criminal district court of Dallas County and his punishment assessed at three years.
On September 21, 1948, the relator was convicted in causes numbered 8792 and 8796 in the district court of Brazos County. The judgment and sentence in Cause No. 8792 contain the following orders:
“This judgment is cumulative of the term in State penitentiary assessed defendant in District Court of Dallas County.”
“Time to begin when time in Dallas County case ends.”
The sentence in Cause No. 8796 cumulated it with Cause No. 8792, and relator does not question the validity of this cumulation but does question the effectiveness of the cumulation with the Dallas County sentence.
*428We have been furnished with a certificate of the Texas Prison System showing that he has now served the two Brazos County sentences.
In Ex parte Ball, 155 Texas Cr. Rep. 382, 235 S.W. 2d 852, and Ex parte Merritt, 159 Texas Cr. Rep. 87, 261 S.W. 2d 596, and Ex parte La Garce, 160 Texas Cr. Rep. 293, 269 S.W. 2d 371, we have held that an order such as the one before us here is insufficient.
The writ of habeas corpus is granted, and the relator is ordered discharged from confinement under the above sentences.